Circuit Court for Baltimore City
Case No. 24-C-07-005603
Argued: September 10, 2019


                                                                     IN THE COURT OF APPEALS

                                                                          OF MARYLAND


                                                                                No. 2


                                                                        September Term, 2019



                                                                       TELOS CORPORATION


                                                                                  v.


                                                                       SETH W. HAMOT, et al.




                                                                      Barbera, C.J.
                                                                      McDonald
                                                                      Watts
                                                                      Hotten
                                                                      Getty
                                                                      Booth
                                                                      Adkins, Sally D. (Senior Judge,
                                                                      Specially Assigned)

Pursuant to Maryland Uniform Electronic Legal Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document
                                                                                        JJ.
is authentic.




                                         2019-09-11                     PER CURIAM ORDER
                                         09:11-04:00
Suzanne C. Johnson, Clerk




                                                                       Filed: September 11, 2019
TELOS CORPORATION                                        *      IN THE

                                                         *      COURT OF APPEALS

              v.                                         *      OF MARYLAND

                                                         *      No. 2

SETH W. HAMOT, et al.                                    *      September Term, 2019



                                PER CURIAM ORDER


       The petition for writ of certiorari in the above-entitled case having been granted and

argued, it is this 11th day of September, 2019,



       ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and

it is hereby, dismissed with costs, the petition having been improvidently granted.




                                                       /s/ Mary Ellen Barbera
                                                              Chief Judge